DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8, 10, 12-14 and 33-34 are currently pending for examination.

Response to Arguments / Remarks
Applicant's arguments filed 09/01/2021 have been fully considered.

In response to applicant’s remarks that the amended claim 1 includes limitations from the previous dependent claims 9 and 11, a review shows the amended claim 1 does not include the limitation from previous dependent claim 11. The limitations from the previous dependent claim 11 includes “wherein the sensor apparatus comprises a wireless charging interface for wirelessly charging the battery, and wherein the processor is configured to determine if the battery is being charged via the wireless charging interface, and in response to determining that the battery is being charged via the wireless charging interface, upload data stored in the data store to the remote device via the wireless communications interface.” is not found in the amended claim 1.

The reason for the rejection is because Ten Kate teaches the smart wearable device has a processor configured to upload data from the wearable device to a remote server but lacks the teaching of the processor is configured to determine if the wireless communications interface is coupled to the remote device and in response to determining that the wireless communications interface is coupled to the remote device, upload data stored in the data store to the remote device.
However, in the same field of data transmission, Bhardwaj teaches a process to determine connectivity with a remote server before upload data. See para [0030], “Upon determining the connectivity with the server 420, the business application 210 automatically uploads the updated analytical file 410 from the device 400 to the server 420.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ten Kate’s smart wearable device to determine connectivity with the server before 

Examiner reviewed and acknowledges the applicant’s remarks that a new set of replacement drawing has been submitted to address the drawing objections. However, the replacement drawings are very blurry. Some of the texts are unreadable. Please consider to resubmit a clear set of drawing.

Drawing Objections
The drawings submitted on 9/01/2021 are objected to because the texts are very blurry. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ten Kate (Pub. No.: US 2016/0203692 A1) in view of Cornin (Pub. No.: US 2018/0070840 A1) and Bhardwaj (Pub. No.: US 2017/0171290 A1).

Regarding claim 1, Ten Kate teaches a sensor apparatus for an item of smart wearable (Fig. 1, wearable device 2), the sensor apparatus comprising sensor electronics comprising at least one position and/or orientation sensor, and a data store, coupled to a processor and powered by a battery (Fig. 3, accelerometer 4, memory module 12, processing unit 8 and para [0079], “For example, the fall detection system 2 will comprise a battery or other portable power source.”);
wherein the processor is configured to receive signals indicative of a change in position and/or orientation from the at least one position and/or orientation sensor (Fig. 3, the processing unit 8 receives orientation/position data from the accelerometer 4);
wherein the processor is configured to determine from the received signals whether there has been a change in position and/or orientation of the sensor apparatus over a first selected time interval (Fig. 4, steps 101-105, para [0089], “In step 105 it is determined whether a potential fall has been detected.  For example, where step 103 comprises determining the height change, a potential fall is detected if a drop in height of at least 0.5 metres is detected in the ”. The first selected time interval is the time interval from step 101 to 105); and
in the event that there has been a change in position and/or orientation of the sensor apparatus over the first selected time interval, the processor is configured to record the change in position and/or orientation to the data store (para [0067], “The fall detection system 2 also comprises a memory module 12 that is connected to the processing unit 8 and that can store measurement data from the movement sensors 4, 6, the results of processing or pre-processing of the measurement data and/or computer readable code to enable the processing unit 8 to execute the fall detection algorithm and/or otherwise control the operation of the fall detection system 2.”. Store the result of the fall detection data),
wherein the processor is coupled to and configured to operate a wireless communications interface, and wherein the processor is configured to upload data stored in the data store to a remote device via the wireless communications interface (Fig. 3, transmitter 10, para [0066]-[0068], “It will be appreciated that the memory module 12 may only store the latest measurement data and that measurement data may also be transmitted using transmitter or transceiver circuitry 10 to a remote server or via a base station for storage.).
Ten Kate teaches a smart wearable device instead of a smart clothing wherein the processor is configured to determine if the wireless communications interface is coupled to the remote device and in response to determining that the wireless communications interface is coupled to the remote device, upload data stored in the data store to the remote device.
However, in the same field of smart wearable device, Cornin teaches smart wearable device that can be attached to or embedded in clothes. See para [0003], “Wearable technology may include any type of mobile electronic device that can be worn on the body, attached to or embedded in clothes and accessories of an individual and currently existing in the consumer marketplace.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ten Kate’s smart wearable device to be attached to or embedded in clothes to better measurements of the wearer’s body movements. 
Also, in the same field of data transmission, Bhardwaj teaches a process to determine connectivity with a remote server before upload data. See para [0030], “Upon determining the connectivity with the server 420, the business application 210 automatically uploads the updated analytical file 410 from the device 400 to the server 420.”.
Therefore, it would have been obvious to a person having ordinary skill in 

Regarding claim 2, Ten Kate in the combination teaches the sensor apparatus of claim 1 wherein, in the event that there has not been a change in position and/or orientation of the sensor apparatus over the first selected time interval, the processor is configured to record a null or no value to the data store (para [0011], “In some embodiments, the processing unit is configured to process the measurements to detect if a potential fall has occurred by processing the measurements to determine a change in height”. If the change in height is zero, then the device will record zero or null change in height).

Regarding claim 3, Ten Kate in the combination teaches the sensor apparatus of claim 1 wherein the processor is configured to determine if the position and/or orientation of the sensor apparatus is still changing at the end of the first selected time interval (para [0087], “In an alternative preferred embodiment, the processing unit 8 can process the movement measurements to detect if a different feature or further features, e.g. a free-fall longer than a threshold time period, are present in the movement measurements to identify if ”. The system determines the height is changing after the threshold time period during a free fall), and in the event that the position and/or orientation of the sensor apparatus has stopped changing at the end of the first selected time interval, to record the change in position and/or orientation to the data store (para [0002], “A fall is defined as a sudden, uncontrolled and unintentional downward displacement of the body to the ground, followed by an impact, after which the body stays down on the ground.” and para [0091], “However, if a potential fall is detected in step 103 (e.g. a height drop of at least 0.5 metres is detected or an impact with a sufficient magnitude), then the method moves to step 107 in which the proximity sensor(s) 14 is activated in order to measure the proximity of the part of the body of the user 1 to which the fall detection system 2/user device 3 is attached to the ground or floor.”. When the wearer impacts the ground, the change in height stops and the wearable device record a fall).

Regarding claim 4, Ten Kate in the combination teaches the sensor apparatus of claim 3, wherein in the event that the position and/or orientation of the sensor apparatus is still changing at the end of the first selected time interval, the processor is configured to record a null or no value to the data store (para [0011], “In some embodiments, the ”. If the change of height is not more than a threshold value then no value of a fall is recorded).

Regarding claim 5, Ten Kate in the combination teaches the sensor apparatus of claim 1 wherein recording the change in position and/or orientation comprises recording the position and/or orientation of the sensor apparatus at the beginning of the first selected time interval and the position and/or orientation of the sensor apparatus at the end of the first selected time interval (para [0011], “In some embodiments, the processing unit is configured to process the measurements to detect if a potential fall has occurred by processing the measurements to determine a change in height and/or the magnitude of an impact, and to detect a potential fall if the change in height is greater than a first threshold value”. The wearable device determines a change in height by taking the difference of the initial height measured at step 101 with one of the height measurements at step 103).

Regarding claim 6, Ten Kate in the combination teaches the sensor apparatus of claim 1 wherein the processor is configured to record the change in position and/or orientation to the data store in the event that the change in position and/or orientation is above a threshold level of change in position and/or orientation (para [0011], “In some embodiments, the processing unit is configured to process the measurements to detect if a potential fall has occurred by processing the measurements to determine a change in height and/or the magnitude of an impact, and to detect a potential fall if the change in height is greater than a first threshold value”. Determine the change in height is greater than a threshold value).

Regarding claim 7, Ten Kate in the combination teaches the sensor apparatus of claim 1 wherein the processor is configured to receive signals from the at least one position and/or orientation sensor by polling the position and/or orientation sensor repeatedly at a second selected time interval that is shorter than the first selected time interval for determining if there has been a change in position and/or orientation of the sensor apparatus (Fig. 4, step 103, the wearable device processes a plurality of measurements to detect a fail).

Regarding claim 8, Ten Kate in the combination teaches the sensor apparatus of any claim 1 wherein the processor comprises a system clock and wherein the processor is configured to record a time based on the system clock when recording a change in position and/or orientation (para [0087], “In an alternative preferred embodiment, the processing unit 8 can process the movement measurements to detect if a different feature or further features, e.g. a free-fall longer than a threshold time period,”. The threshold time period is determined by s system clock).

Regarding claim 10, Ten Kate in the combination teaches the sensor apparatus of claim 9 wherein the processor is configured to determine if the wireless communications interface is coupled to the remote device and in response to determining that the wireless communications interface is coupled to the remote device, upload data stored in the data store to the remote device (Para [0066], it is inherent that the wearable device and the remote station is connected in order to exchange data).  

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 13-14 and 33-34 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685